Case 1:20-cv-02992-KMT Document 6 Filed 10/06/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02992

JUDICIAL WATCH, INC.,
et al.,

       Plaintiffs,

v.

JENA GRISWOLD, Colorado Secretary of State,
in her official capacities, et al.,

       Defendants.


                        CORPORATE DISCLOSURE STATEMENT



       Pursuant to Fed. R. Civ. P. 7.1(a) and D.C.COLO.LCivR 7.4, Plaintiff Judicial Watch, Inc.

discloses that it is a not-for-profit, public interest organization that has no parent company. No

publicly held corporation has a 10% or greater ownership interest in Judicial Watch, Inc.


 October 6, 2020

                                                 s/ Russ Nobile
                                                 T. Russell Nobile
                                                 JUDICIAL WATCH, INC.
                                                 Post Office Box 6592
                                                 Gulfport, Mississippi 39506
                                                 (202) 527-9866
                                                 Rnobile@judicialwatch.org

                                                 Robert D. Popper*
                                                 Eric Lee*
                                                 JUDICIAL WATCH, INC
                                                 425 Third Street SW, Suite 800
                                                 Washington, D.C. 20024
                                                 (202) 646-5172
Case 1:20-cv-02992-KMT Document 6 Filed 10/06/20 USDC Colorado Page 2 of 2




                                        Rpopper@judicialwatch.org
                                        Elee@judicialwatch.org
                                        H. Christopher Coates*
                                        LAW OFFICE OF H. CHRISTOPHER COATES
                                        934 Compass Point
                                        Charleston, South Carolina 29412
                                        (843) 609-7080
                                        curriecoates@gmail.com
                                        * Application for admission forthcoming




                                    2
